Citation Nr: 1717835	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-10 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for bilateral hearing loss and tinnitus.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In an April 2017 rating decision, the RO granted an increased rating for the Veteran's right shoulder disability and denied entitlement to a total disability rating based on individual unemployability.  The Board notes that if the Veteran wishes to file a notice of disagreement with the decision, he has until April 2018 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred during active service with symptoms ever since separation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 4.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is considered a chronic disease; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his tinnitus.  The Veteran reported that his tinnitus began while he was in the United States Air Force walking the Flight Line Patrol without ear protection and that he has had it ever since.  See April 2014 VA Form 9 (Appeal to Board of Veterans' Appeals); see also January 2017 hearing testimony.  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus while in service and since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See April 2013 VA examination report; see also 2010 and 2011 VA treatment records.  Thus, a current disability is shown. 

The Veteran states that he was an air policeman who, due to the lack of any ear protection, was exposed to acoustic trauma on a regular basis from the noise of the flight line.  See April 2014 VA Form 9 (Appeal to Board of Veterans' Appeals);see also January 2017 hearing testimony.  

The Veteran's DD Form 214 shows that he was an air policeman.  The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  The Veteran's July 1959 entrance exam reflects normal hearing using the Whispered and Spoken Voice testing.  The Veteran did not report hearing loss or injury on his May 1963 separation exam.  However, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is moderately probable that security forces were exposed to hazardous noise, and the RO conceded that the Veteran was exposed to hazardous noise.  See April 2013 VA Form 21-2507(a) (Request for Physical Examination).  The Board will also concede exposure to hazardous noise for purposes of establishing an in-service event.  

The Veteran was afforded a VA examination in May 2013.  The VA examiner found that based on the lack of reports or complaints of tinnitus during service, and no evidence of acoustic trauma considering the finding of normal hearing in both ears upon separation, that the Veteran's tinnitus was less likely than not a result of military noise exposure. 

However, the Board finds that the May 2013 VA examiner's opinion is inadequate.  Although the examiner considered the Veteran's lay statement that his tinnitus began during service and has been present since, it does not appear that the examiner considered that exposure to hazardous noise had been conceded as instructed by the RO.  

The Board finds that the Veteran's 2014 and 2017 statements regarding having tinnitus while in service and since are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  Service personnel records show that his MOS was that of an air policeman and it is moderately probable that he was exposed to hazardous noise while in service.  The Veteran reported that his tinnitus began in service, has continued since service, and that he experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran contends that service connection is warranted for his bilateral hearing loss.  The Veteran reported that his bilateral hearing loss began in service while he was in his late teens or early twenties.  See January 2017 hearing testimony.

The Veteran states that he was an air policeman who, due to the lack of any ear protection, was exposed to acoustic trauma on a regular basis from the noise of the flight line.  See April 2014 VA Form 9 (Appeal to Board of Veterans' Appeals);see also January 2017 hearing testimony.  The Veteran's service treatment records are absent of any complaints of hearing loss or treatment for hearing loss at any time throughout his active service.  The Veteran's July 1959 entrance exam reflects normal hearing using the Whispered and Spoken Voice testing.  The Veteran did not report hearing loss or injury on his May 1963 separation exam.  

The Veteran was afforded a VA examination in May 2013.  The VA examiner found that the Veteran had hearing within normal limits in both ears at his separation exam, but now has sensorineural hearing loss in both ears.  However, the examiner found that in light of the normal audiogram at separation, the Veteran's reported onset of hearing loss in his mid-twenties, and that the Veteran did not seek treatment for any hearing problems until almost fifty years after discharge from military service, that the Veteran's hearing loss was less likely than not related to acoustic trauma from military service than it would be to any other factor, given the finding of normal hearing at separation.

The Board finds that the opinion provided in the May 2013 VA examination report is inadequate with regard to bilateral hearing loss.  It is unclear whether the examiner considered that inservice acoustic trauma has been conceded as the Veteran served as an air policeman.  Furthermore, the Veteran contends that he experienced a threshold shift in his left ear at 4000 Hz on his 1963 separation exam and the examiner did not comment on this.  

Additionally, the Veteran's VA treatment records indicate that the Veteran had an audiogram in connection with his March 2011 audiology consult.  The examiner noted that the Veteran had bilateral mild to profound sensorineural hearing loss with excellent speech recognition.  The examiner further noted that the audiogram would be available under Audiology in the Tools section of CPRS.  See March 2011 Prescott VAMC records.

The audiogram associated with the March 2011 consult has not been made a part of the Veteran's electronic claims file.  While the March 2014 statement of the case (SOC) reflects that treatment records from the Prescott VAMC for the period of March 2003 to December 2010 were considered, it is not clear from the record that the RO reviewed the March 2011 audiogram.  Furthermore, because the audiogram has not been made part of the record, the Board is not able to review it while the case is on appeal. 

In light of the inadequacies noted above, the Board remands the case in order to obtain the audiogram associated with the March 2011 audiology consult and associate with the Veteran's electronic claims file and to obtain a new VA opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to or caused by his noise exposure during service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the audiogram associated with the March 2011 audiology consult at the Prescott VAMC and associate it with the Veteran's electronic claims file.

2.  Thereafter, return the Veteran's claims file to the May 2013 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service.

The examiner should note the Veteran's assertions of in-service hazardous noise exposure as conceded, as well as take into account his lay statements regarding onset of his hearing loss while in service. The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  The examiner is asked to comment on whether the Veteran experienced a threshold shift in his left ear upon separation.

The examiner should provide a detailed rationale for the opinion. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


